Citation Nr: 1114618	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-26 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for generalized anxiety disorder.

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for fatigue, claimed as due to an undiagnosed illness.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for joint pain with numbness of the left shoulder and neck, claimed as due to an undiagnosed illness.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for irritable bowel syndrome, claimed as gastric pain due to an undiagnosed illness.

6.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for folliculitis, claimed as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to May 1989 and from October 1990 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2007 by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In her September 2008 substantive appeal (VA Form 9), the Veteran indicated that she wished to appear at a hearing before a Veterans Law Judge sitting at the RO.  Therefore, her requested hearing was scheduled for January 2011; however, on the day of the hearing, she failed to appear.  The Veteran subsequently submitted a timely request to have her hearing reschedule as her car broke down on the day of the hearing.  It was determined that she had presented good cause for failing to appear for her scheduled hearing and, as such, her motion to reschedule her requested hearing was granted in April 2011.  Therefore, a remand is necessary in order to reschedule the Veteran for her requested hearing.  38 C.F.R. § 20.704 (d) (2010).   

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge sitting at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


